DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-14 are pending in the application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/919,891, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claim 1 recites the limitation "the first surface is a developable surface" on line 6, but the disclosure of the prior-filed application does not provide written support .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
With Regards to Claim 1:  Instant claim 1 recites "the first surface is a developable surface" on line 6.  The instant specification fails to prove proper antecedence for "a developable surface".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,575,420 (referred to herein as "Ishikawa").  Although the claims at issue are not identical, they are not they both claim a display device having a cover member and display panel.
Instant Claim 7:  Ishikawa claims a display device comprising: a cover member curved when viewed in a first axis direction along a first axis; and a display panel disposed on one side of the cover member, wherein the cover member has a first surface facing the display panel and a second surface on the opposite side of the first surface, the first surface forms a straight line and at least a part of the second surface forms a curved line in a cross-section orthogonal to a second axis that is along a straight line extending from one end to the other end of the cover member when viewed in the first axis direction, and the second surface forms a circular arc when viewed in the first axis direction (Claim 1 of Ishikawa).
Instant Claim 8:  Ishikawa claims a cross-sectional shape obtained by cutting the cover member along a plane orthogonal to the second axis is constant at any positions in a second axis direction along the second axis (Claims 1 and 2 of Ishikawa).
Instant Claim 9:  Ishikawa claims that in the cross-section orthogonal to the second axis, both ends of the second surface in the first axis direction are closer to the display panel than a center of the second surface in the first axis direction (Claims 1 and 3 of Ishikawa).
Instant Claim 10:  Ishikawa claims that when viewed in the cross-section orthogonal to the second axis, both ends of the second surface in the first axis direction are closer to the display panel than a center of the second surface in the first axis direction (Claims 1, 2, and 4 of Ishikawa
Instant Claim 11:  Ishikawa claims that when viewed from the second surface, both ends of the second surface in a second axis direction along the second axis are closer to an eye-point of an viewer than a center of the second surface in the second axis direction (Claims 1 and 5 of Ishikawa).
Instant claim 12:  Ishikawa claims that when viewed from the second surface, both ends of the second surface in the second axis direction are closer to an eye-point of a viewer than a center of the second surface in the second axis direction (Claims 1, 2, and 6 of Ishikawa).
Instant claim 13:  Ishikawa claims that when viewed from the second surface, both ends of the second surface in a second axis direction along the second axis are closer to an eye-point of a viewer than a center of the second surface in the second axis direction (Claims 1, 3, and 7 of Ishikawa).
Instant claim 14:  Ishikawa claims that when viewed from the second surface, both ends of the second surface in the second axis direction are closer to an eye-point of a viewer than a center of the second surface in the second axis direction (Claims 1, 2, 4, and 8 of Ishikawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 10-20160109726 A).
Regarding Claim 1:  Jeong discloses a cover substrate (ref. #100; which is considered equivalent to the claimed "cover member') including one side (ref. #101 which is considered equivalent to the claimed "second surface") and a other side (ref. #102; which is considered equivalent to the claimed "first surface"), wherein at least one side or the other side may include a curved surface (figures 1 to 6, and [Pg. 7: paragraphs 4 to 8] of Jeong).  Jeong also discloses that in a cross section parallel to a direction in a section parallel to a direction along A-A' (said direction being considered equivalent to the claimed "first axis direction" and "first axis") (figures 1 to 7 and [Pg. 8: paragraph 2] of Jeong).  It is also disclosed by Jeong that the cover substrate can be disposed on a display panel (ref. #2000) (figures 22, and 24 to 26).
Jeong does not explicitly recite that the first surface is facing the display panel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first surface facing the display panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP §2144.04(IV)(C).
Regarding Claim 2:  Jeong discloses that the first surface forms a straight line in the first axis direction and a curved line in a second axis direction orthogonal to the first axis direction (figures 1 and 2 of Jeong).
Regarding Claim 3:  Jeong discloses that at least a part of the second surface forms a curved line in the first axis direction and a second axis direction orthogonal to the first axis direction (figures 1 to 7 of Jeong
Regarding Claim 4:  Jeong discloses that a cross-sectional shape obtained by cutting the cover member along a plane orthogonal to a second axis is constant at any positions in a second axis direction along the second axis (figures 1 to 7 of Jeong).
Regarding Claim 5:  Jeong discloses that a cross-section orthogonal to a second axis, both ends of the second surface in the first axis direction are closer to the display panel than a center of the second surface in the first axis direction (figures 1 to 7 of Jeong).
Regarding Claim 6:  Jeong discloses that when viewed from the second surface, both ends of the second surface in a second axis direction along a second axis are closer to an eye-point of a viewer than a center of the second surface in the second axis direction (figure 6 of Jeong).
Regarding Claim 7:  Jeong discloses a cover substrate (ref. #100; which is considered equivalent to the claimed "cover member') including one side (ref. #101 which is considered equivalent to the claimed "second surface") and a other side (ref. #102; which is considered equivalent to the claimed "first surface"), wherein at least one side or the other side may include a curved surface (figures 1 to 6, and [Pg. 7: paragraphs 4 to 8] of Jeong).  Jeong also discloses that in a cross section parallel to a direction in a section parallel to a direction along A-A' (said direction being considered equivalent to the claimed "first axis direction" and "first axis") (figures 1 to 7 and [Pg. 8: paragraph 2] of Jeong).  It is also disclosed by Jeong that the cover substrate can be disposed on a display panel (ref. #2000) (figures 22, and 24 to 26).  Jeong further discloses that the other side can form a straight line and at least a part of the one side forms a curved line in a direction orthogonal to a section parallel to a direction along B-said direction being considered equivalent to the claimed "second axis direction" and "second axis") (figures 1 to 7 and [Pg. 8: paragraph 2] of Jeong).  Jeong goes on to disclose that the one side can form a circular arc when viewed along A-A' (figures 1 to 7 of Jeong). 
Jeong does not explicitly recite that the first surface is facing the display panel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first surface facing the display panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP §2144.04(IV)(C).
Regarding Claim 8:  Jeong discloses that a cross-sectional shape obtained by cutting the cover member along a plane orthogonal to the second axis is constant at any positions in a second axis direction along the second axis (figures 1 to 7 of Jeong).
Regarding Claim 9:  Jeong discloses that in the cross-section orthogonal to the second axis, both ends of the second surface in the first axis direction are closer to the display panel than a center of the second surface in the first axis direction (figures 1 to 7 of Jeong).
Regarding Claim 10:  Jeong discloses that when viewed in the cross-section orthogonal to the second axis, both ends of the second surface in the first axis direction are closer to the display panel than a center of the second surface in the first axis direction (figures 1 to 7 of Jeong).
Regarding Claims 11 to 14:  Jeong discloses that when viewed from the second surface, both ends of the second surface in a second axis direction along the second figure 5 and 6 of Jeong).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781